DAY, District Judge.
On the early morning of August 26, 1911, the steamer City of Genoa, loaded with a cargo of grain, was compelled by a dense fog to anchor at a place in the St. Clair river between 250 and 300 feet distant from and about abreast of the ferry dock at Sarnia, Ontario. In the interim between putting out her anchor, swinging around, and bringing up on a heading a little off of directly up river and almost parallel to the dock, the Genoa blew several alarm signals, and immediately after her running lights were taken in, her anchor lights put out, and her fog bell continuously rung at the required intervals. While so lying and within three-quarters of an hour after anchoring, the watch on the Genoa heard the fog signals of a steamer, afterwards ascertained to be the W. H. Gilbert, approaching from above. The Genoa immediately blew an alarm signal and later blew another alarm signal. Almost immediately after the second alarm signal, the Gilbert appeared, heading on the Genoa's port side, and collided with the Genoa, causing the Genoa to sink.
On this same morning the steamship W. H. Gilbert, laden with a cargo of iron ore with the barge 137 in tow, arrived at the- foot of Lake Huron at an early hour.
Thereupon the atmosphere at the head of the St. Clair river being rather smoky, the steamer and her consort rounded to at the lightship in Lake Huron and waited for the atmosphere to clear. Between 3 and 4 o’clock in the morning it did clear, and other vessels which had been outside proceeded down the river, and the Gilbert and her consort followed them in. The atmosphere continued clear until the Gilbert had arrived at a point about abreast of Butler street in Port Huron, when it appeared hazy ahead. The Gilbert’s speed was then checked from one-half speed to slow and her fog whistles sounded. The vessels proceeded into the fog under slow speed on a course which was estimated by compass, by a stern observation of lights on the sh®re, and wh$n the steamer had arrived at a certain point in the river, at about which time an alarm signal was heard, which proved to be the signal from the Genoa ahead, the wheel was put hard aport, and shortly thereafter the Gilbert was backed full speed astern and very shortly collided with the City of Genoa abreast her pilot house on. the port bow.
*756The bell on the Genoa was an ordinary afficient fog bell located on the foremast on the after side about 8 feet from the deck of the steamer, and ahead of the bell the texas and pilot house of the Genoa arose to a distance of some 5 feet higher than the location of the bell.
The Genoa came to anchor at a point where the channel was 1,300 feet in width, near where vessels turn to go on the downward course and where the river had a cross-current of some four miles an hour in velocity.
It is urged on b.ehalf of the Gilbert that the bell on the Genoa was improperly placed; that an improper lookout was maintained; and that, the location of the Genoa being a very dangerous one, it was incumbent upon- her navigating officers to move to a safer place.
The bell was sounded in compliance with the rule which provides:
“(e) Any vessel at anchor, any vessel aground in or near a channel or fairway shall at intervals of not more than two minutes ring the bell rapidly for three to five seconds.”
Regardless of the location of the >bell, the master and mate of the Lakeland heard it sounding while they were on the Port Huron side of the river and in a direct line of the course afterwards followed by the Gilbert. The captain of the tug Fisher heard the bell ringing continuously as he proceeded down on the Port Huron side of the river close to the shore. Four or five shore witnesses who were variously located in Sarnia also heard the bell ringing continuously. The captain of the City of Genoa and others of the crew positively testify as to the sounding of this bell. From the end of the ferry dock at Sarnia was a bell which was rung when the ferry was running; but at this time -of the morning of this occurrence the ferry was not in operation, and consequently the bell was not rung. During the interval of time during which the fog bell was sounded on the Genoa, the captain of the Gilbert was busily engaged in trying to mathematically determine his position; the mate was with him in conference; the wheels-man testified that he was paying no attention.to the signals, and the lookout on the forecastle deck forward testifies that he did not hear any bell from the Genoa. No one testifies that this bell was not rung. While the captain of the Genoa, after coming to anchor, was in his room for a portion of the time, nevertheless the mate was on watch continuously, and from the testimony it -is apparent that a proper lookout was maintained. It is evident that the captain of the Genoa knew about where his ship was located when he came to anchor, as in swinging around he saw the light on the dock at Sarnia. It is true that the Genoa was located in a dangerous position. There was at least a thousand feet of navigable channel between the Genoa and the American side of the river. The fog was very dense, and prudent navigation might well require that under the circumstances in this much traveled river in this dense fog that- the correct thing to do was to come to anchor and sound the precautionary signals as the Genoa did. To have endeavored to have moved to a safer location would in my opinion have been more hazardous than to have remained at anchor and sounded the fog bell. Under existing conditions an exact location for a safe place to anchor was impossible. The Gilbert was *757coming down with a tow .in a river with a swift current, and when the Gilbert and her tow entered the river she was following a number of vessels down, and I think by the weight of the evidence it is established that when her captain decided to go on down the river he was in exercise of prudent seamanship. The situation presented to the captain was a difficult one. The obligation was upon him in navigating the Gilbert to exercise more than the ordinary diligence and care in navigating his boat. At the time of the collision the Gilbert’s speed over the land was between six and seven miles an hour. The Gilbert far overran the ordinary place of porting and making the turn to starboard and down the channel between the gas buoy and the Sarnia dock.. The wheelsman had riot yet started to port when the collision with the Genoa became imminent. The Gilbert chose to navigate through this dense fog on a course which was simply calculated by guess. With a thousand feet of clear water she collided with the Genoa located not over 300 feet off the Sarnia dock. The lookout was a young, inexperienced man, and I am of the opinion that if he had properly listened for signals this accident would not have happened. Every one else in a position to hear heard this fog bell, and I am firmly of the opinion that the only reason that it was not heard upon the Gilbert was either through the inefficiency or inattention of the lookout maintained. The case of inscrutable fault is not presented here: I am unable 'to find that the Genoa was at fault in any way, and I am forced to reach the conclusion that the navigation of the Gilbert was negligent, both in the manner in wnich her course was shaped across the river resulting in the collision and in the manner in which her lookout was maintained.
An entry may be drawn accordingly.